SHEDD, Circuit Judge,
concurring.
I fully concur in Parts I-VI and VIII of the majority opinion. Concerning Part VII, the majority correctly frames the issue before us as “whether the rationale of Blakely (and Apprendi before it) requires indictment and a jury finding, beyond a reasonable doubt, of facts that result in an increase in the offense level and corresponding guideline range.” Ante at 344-45. Blakely and Apprendi, of course, do not involve the constitutionality of the guidelines. As the majority points out, however, the Supreme Court has spoken on the constitutionality of the guidelines in differing contexts on several occasions, and it has consistently upheld the guidelines. Although “this line of authority by itself suggests that a lower court should be skeptical about concluding that Blakely’s invalidation of a state-sentencing scheme suddenly dooms” the guidelines, United States v. Koch, 383 F.3d 436, 439, 2004 Fed.App. 0284P, 2004 WL 1899930, at *3 (6th Cir. Aug.26, 2004) (en banc), we would certainly be at liberty to apply the rationale of Blakely and Apprendi to the guidelines unless one of the Court’s guidelines cases directly controls the issue presented to us.
I believe Edwards v. United States, 523 U.S. 511, 118 S.Ct. 1475, 140 L.Ed.2d 703 (1998), is that case. In Edwards, the Supreme Court was presented with, and necessarily rejected, a Sixth Amendment (among other issues) challenge to a sentencing enhancement based on judge-made factual findings. See Koch, 383 F.3d 436, 439, 2004 Fed.App. 0284P, 2004 WL 1899930 at *3-4; United States v. Booker, 375 F.3d 508, 516-17 (7th Cir.) (Easterbrook, J., dissenting), cert. granted, — U.S.-, 125 S.Ct. 11, — L.Ed.2d-, 73 U.S.L.W. 3073 (U.S. Aug. 2, 2004). As the Sixth Circuit noted, Edwards “gave the back of the hand to the kind of challenge raised here.” Koch, at 439. Although Edwards predates Apprendi and Blakely, the Court gave no indication in either of those cases that Edwards is no longer valid. Indeed, the Court in Apprendi explicitly reaffirmed Edwards. See Apprendi 530 U.S. at 497 n. 21, 120 S.Ct. 2348 (“The Guidelines are, of course, not before the Court. We therefore express no view on the subject beyond what this Court has already held. See, e.g., Edwards v. United States ”).*
*361In my opinion, because Edwards is controlling, the reasoning of Blakely, at most, creates a conflict with Edwards that may only be resolved by the Supreme Court. See Koch, at *4 (“The Court ... has not given us the authority to ignore Edwards ”); Booker, 375 F.3d at 517 (Easterbrook, J. dissenting) (“It is for [the Court], not us, to say that as a result of Blakely ” Edivards is no longer valid). Under these circumstances, our role as a court of appeals is simply to apply Edwards, and Edwards compels the conclusion that Hammoud’s argument must fail. It is unnecessary for us to go further. For this reason, I concur in the result reached by the majority in Part VII.

 Regardless of whether the United States shares my view of Edwards, X believe that a close reading of that case compels the conclusion that it is controlling. I note that the United States Sentencing Commission, as amicus curiae in the Booker and Fanfan cases now pending before the Supreme Court, recognizes the import of Edwards. See Brief of United States Sentencing Commission at 25-26, United States v. Booker (No. 04-104) ("To conclude that factfinding under the guidelines violates the Sixth Amendment, the Court *361would have to ... overrule or substantially limit Edwards ”).